Citation Nr: 0329203	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  02-21 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury, to include degenerative disc disease and arthritis of 
the lumbosacral spine.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
November 1945 and from July 1947 to May 1950.  

This appeal arises from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's claim of service 
connection for residuals of a low back injury, to include 
degenerative disc disease of the lumbar spine.  The veteran's 
claim was transferred from the Denver RO to Cleveland for 
processing due to the veteran's advanced age.  


FINDING OF FACT

The veteran's low back disability, to include degenerative 
disc disease and arthritis of the lumbar spine, was first 
shown many years after service; there is no medical evidence 
of a nexus between a current disability of the low back or 
lower extremities and any incident of service, to include 
claimed trauma.  


CONCLUSION OF LAW

Service connection for residuals of a low back injury, to 
include degenerative disc disease and arthritis of the lumbar 
spine, is not warranted.  38 U.S.C.A. § 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. § 5100 et seq. (West 2002), 
became law.  VA has issued final regulations to implement 
these statutory changes.  See C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded. 

In the instant case, the appellant filed his claim, that is 
the subject of this appeal before the enactment of VCAA.  As 
the caselaw relating to the applicability of VCAA under this 
circumstance has been somewhat inconsistent, a brief summary 
of the law follows.  

The Court has held that the entire VCAA potentially affects 
claims pending on or filed after the date of enactment (as 
well as certain claims that were finally denied during the 
period from July 14, 1999, to November 9, 2000).  See 
generally Holliday v. Principi, supra; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases which had been decided by the Board before the 
VCAA, but were pending in Court at the time of its 
enactment.  However, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has held that only 
section 4 of the VCAA (which eliminated the well-grounded 
claim requirement) is retroactively applicable to decisions 
of the Board entered before the enactment date of the VCAA, 
and that section 3(a) of the VCAA (covering duty-to-notify 
and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that Dyment 
"was plainly correct").  In a more recent decision, Kuzma v. 
Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003), the Federal 
Circuit, quoting Supreme Court precedent, noted that 
"congressional enactments and administrative rules will not 
be construed to have retroactive effect unless their 
language requires this result."  Landgraf v. USI Film 
Prods., 511 U.S. 244, 272 (1994) (quoting Bowen v. 
Georgetown Univ. Hosp., 488 U.S. 204, 208 (1988)).  As 
previously held in Dyment and Bernklau, there is nothing in 
the VCAA to suggest that section 3(a) was intended to apply 
retroactively.  Accordingly, applying Karnas to section 3(a) 
of the VCAA, which makes no mention of retroactivity, would 
impermissibly require its retroactive application.  Further, 
Holliday's holding that all provisions of the VCAA have 
retroactive effect is incompatible with Dyment and Bernklau.  
While both Karnas and Holliday were not explicitly, but 
rather only implicitly, overruled in those cases, the Court 
held that "[t]oday we remove all doubt and overrule both 
Karnas and Holliday to the extent they conflict with the 
Supreme Court's and our binding authority."  

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, Karnas and Holliday 
are only overruled "to the extent they conflict with the 
Supreme Court's and our binding authority."  (Emphasis 
added).  In other words, the decisions were not, or 
apparently not, overruled outright, but rather only to the 
extent they conflict with Supreme Court and Federal Circuit 
precedent.  The Board further notes that the Federal Circuit 
in Bernklau only addressed the limited matter of whether 
section 3(a) of the VCAA applies retroactively to 
proceedings that were complete before VA and were on appeal 
to the Veterans Claims Court or the Federal Circuit, and not 
whether applying section 3(a) to proceedings already 
commenced at the time of the enactment of the VCAA and still 
pending before the regional offices or the Board would 
constitute "retroactive" application of the statute.  
Moreover, VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of its enactment.  Further, the regulations 
issued to implement the VCAA are expressly applicable to 
"any claim for benefits received by VA on or after November 
9, 2000, the VCAA's enactment date, as well as to any claim 
filed before that date but not decided by VA as of that 
date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  Precedent 
opinions of the chief legal officer of the Department, and 
regulations of the Department, are binding on the Board. 38 
U.S.C.A. § 7104(c) (West 2002).  Therefore, for purposes of 
the present case, the Board will assume that the VCAA is 
applicable to claims or appeals pending before the RO or the 
Board on the date of its enactment.

VA must notify the appellant of evidence and information 
necessary to substantiate his claims and inform him whether 
he or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

A May 2002 letter from the Cleveland RO explained what 
evidence was necessary to support the veteran's claim.  In 
the December 2002 statement of the case the RO again 
explained to the veteran what evidence was needed to support 
his claim.  The veteran stated he had been treated by Kaiser 
Permanente and at VA.  The RO requested and received the 
veteran's medical records from both of the providers 
identified by the veteran.  The December 2002 report of the 
Decision Review Officer noted no additional evidence was 
requested.  At his hearing before the undersigned Veterans 
Law Judge in May 2003 the veteran indicated there were no 
other records to be obtained.  He stated he was treated in 
the 1950's by a Dr. S who was now deceased.  He had not been 
treated in service for any back or hip pain.  When questioned 
whether their were any other records available, the veteran 
said no.  (T-18).  

In May 2002 the Cleveland RO sent a letter to the veteran 
informing him his claim had been assigned to a special unit 
for processing in order to expedite claims of older veterans.  
The letter also explained what evidence was necessary to 
establish entitlement to service connection and included an 
explanation of how VA could assist the veteran with 
development of his claim and in obtaining evidence.  

A Report of Contact sheet dated in May 2002 reveals the 
veteran was telephoned and asked to identify any records 
which could support his claim.  He responded that he had been 
treated at the VA Medical Center in Denver.  He had not been 
treated in service.  His records from the VA Medical Center 
in Denver were obtained, which shows continuing treatment for 
Charcot-Marie-Tooth neuropathy.  

In May 2002 the Cleveland RO received a the veteran available 
service medical records.  Subsequently the RO received a 
response that the veteran's records were fire related and 
there were no additional service medical records or surgeon 
general's records.  

In reviewing the statements noted above, it is apparent that 
the veteran was notified and aware of the evidence needed to 
substantiate his claim and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  38 U.S.C.A. § 5103(a) Quartuccio, supra.  

It is clear that there is no additional evidence relevant to 
this appeal that has not been obtained.  As to any duty to 
provide an examination and/or a medical opinion, the Board 
notes that, pursuant to the VCAA, VA's duty to provide a 
medical examination or obtain a medical opinion is triggered 
only when necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In this 
instance there are no findings in service which would provide 
a basis for a medical opinion relating the veteran's death to 
his period of service.  Requesting an opinion from a 
physician in this case would be asking him to speculate with 
no basis in the record to support his conclusions.  For that 
reason the Board has concluded there is no duty to request a 
medical opinion in this instance.  Id.; see also Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

In making the above determination, the Board was cognizant of 
the fact that the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held invalid the 
provisions of 38 C.F.R. § 3.159(b)(1) which allowed a 
decision to be made before the one year period for submitting 
new evidence had expired with the proviso that if the 
information or evidence was subsequently provided within the 
one year period, then VA would readjudicate the claim.  
Paralyzed Veterans of America (PVA), et al. v. Secretary of 
Veterans Affairs, Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003).  However, in the instant case, as noted 
above, the RO obtained all of the evidence identified by the 
veteran; he specifically testified at the May 2003 Board 
hearing that there were no other records to be obtained.  
(Emphasis added.)  Thus, the duties to notify and assist have 
been met, there has been no prejudice to the appellant that 
would warrant a remand, and her procedural rights have not 
been abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Factual Background.  In March 1998 the veteran submitted his 
application for VA benefits.  He indicated that he must wear 
braces of both legs due to a low back injury.  He did not 
list any service or post-service medical treatment on his 
application form.  

With his application form the veteran submitted a release for 
VA to obtain his records from Kaiser Permanente.  In April 
1998 the RO received copies of the veteran's records from 
Kaiser Permanente which began in 1985.  A February 1985 
record noted an impression of moderately severe distal lower 
extremity neuropathy of unclear etiology, hypothyroid real 
possibility with a question mark in front of the phrase could 
be related to back problem, but with dermatome disturbance.  
A March 1985 neurology consultation report included a 
notation of a history of trauma to the back.  It was reported 
that the veteran had been thrown from a horse twenty five 
years earlier and landed on his right side.  The 
neurologist's impression was the veteran had a history of 
relatively recent onset of difficulties with his gait.  
Neurological examination was remarkable for peroneal muscular 
atrophy and weakness and mildly diminished posterior column 
signs.  Findings were suggestive of Charcot Marie Tooth or 
hereditary motor-sensory neuropathy, type II.  An 
electromyography (EMG) and nerve conduction studies were 
ordered.  An EMG was conducted in April 1985.  The impression 
was findings were consistent with sensorimotor 
polyneuropathy.  May 1989 notes include an impression of 
progressive Charcot-Marie-Tooth neuropathy.  

The RO arranged for the veteran to be examined by VA in July 
1998.  The veteran told the VA examiner his problem began 15 
years ago when a golf buddy noticed he was limping.  He was 
originally told he had inflammation in his knees.  The 
veteran stated his problems with his lumbar spine started 
fifty years ago.  He said that he had built a lot of fences 
and had fought a lot of fires but denied any trauma to his 
back.  During his second term of service in 1947 he noticed 
back pain while jogging.  He did not take any medications for 
his back.  In 1957 he started having constant pain in his 
back.  He was given physical therapy.  In 1960 he was working 
as a salesman and the job required a lot of sitting.  He 
started to have back pain.  He saw an orthopedist who told 
him he had disk problems.  X-rays of the lumbar spine 
revealed L5-S1 disk degeneration and L2-3 and L3-4 
spondylosis deformans.  The diagnoses were bilateral legs 
with braces with Charcot-Marie-Tooth Syndrome and 
degenerative disease of the lumbar spine.  

In September 1998 the RO received verification of the 
veteran's service.  He served for two separate periods from 
October 1942 to November 1945 and from July 1947 to May 1950.  

The veteran submitted a statement in support of claim in 
December 2001.  He wrote that his lower back problems began 
in the late 1940's.  He was in the Air Force as a crew chief 
and flight engineer.  He served in the Berlin Air Lift.  The 
wings of the airplanes were fairly high off the ground.  
After gassing the plane the easiest way down was to jump off 
the wing onto the concrete pad.  There were no ladders.  He 
had jumped off the wings during both periods of his service.  
By the late forties he was unable to jump any more and was 
excused from calisthenics and could not jog.  After he was 
discharged in 1950 he started seeing an orthopedic surgeon 
and chiropractor.  He believed the deterioration of the 
nerves in his back had caused the problems with his ankles 
and calves which led to his needing braces.  

The service medical records included a July 1947 entrance 
examination and May 1950 separation examination.  The only 
musculo-skeletal defect noted at entrance was a pilonidal 
cyst.  No defects were noted of the spine, bones, joints or 
muscles on service separation.  On his Report of Medical 
History the veteran denied any history of arthritis or 
deformity of the bones or joints or any lameness.  

A May 2002 rating decision denied service connection for 
degenerative disk disease of the lumbar spine.  The veteran 
was notified of the denial and requested a meeting with the 
Decision Review Officer.  An informal conference was held in 
December 2002.  A statement of the case was issued to the 
veteran in December 2002 which included the revised version 
of 38 C.F.R. § 3.159 which set out VA's duty to assist.  

The veteran submitted his substantive appeal in December 
2002.  He asserted that though his service records did not 
show treatment in service that his work life after service 
was always in the sales force.  He had not been able to walk 
far or be on his on his feet for any length of time since he 
got out of the service.  He requested a hearing before a 
Member of the Board.  

The veteran appeared and gave testimony before the 
undersigned Veterans Law Judge in May 2002.  The veteran 
testified he had not been treated in service for his claimed 
condition.  (T-3).  In service he did a lot of work on 
planes.  The easiest way to get off the planes was to jump 
down, which involved jumping ten feet or so the ground.  (T-
8).  During his second period of service while he was 
standing around for retreat he noticed his hips ached.  He 
did not go to sick call.  He told one of the officers who 
relieved him of certain duties and arranged for him to 
continue working on airplanes, but doing things he could do 
sitting down.  (T-9,10).  When asked if he had ever been told 
he had an old back injury the veteran said no.  (T-12).  The 
veteran contended that his recurrent jumping from airplanes 
caused his current back pain.  After he got out of the 
service in 1950 he went to the chiropractor, around 1953. (T-
16,17).  He had seen Dr. S who was an orthopedist in the 
early 1960's.  (T-17).  When asked if he had any other 
records that VA did not have the veteran said no, and he 
indicated that Dr. S had been deceased for a long time.  (T-
18, 19).  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2003).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service, or a service-connected disability.  Id., Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis or an 
organic disease of the nervous system, when they are 
manifested to a compensable degree within the initial post 
service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

Analysis.  The available service medical records show no back 
injury or treatment for back or hip complaints.  The first 
diagnosis of any disorder related to the veteran's complaints 
of difficulty with his back or lower extremities are the 
records from Kaiser Permanente dated in the 1980's, 
approximately thirty years after his separation from the 
service.  

The only link between any current low back or leg disorder 
and service are the veteran's statements that his low back 
pain and difficulties with his lower extremities are due to 
repeatedly jumping from the wings to the concrete pad when he 
worked on airplanes in service.  A careful review of the 
record, including the veteran's statements, reveals his 
recitation of events are only his speculations as to the 
possible cause of his degenerative disc disease.  When 
questioned the veteran stated he had never been told he had 
an old back injury.  The X-ray reports do not note any 
impressions of old trauma.  

The Board has also noted the veteran's statements are not 
consistent.  When the veteran was evaluated in March 1985, he 
reported an injury to the back due to falling from a horse in 
approximately 1960, twenty five years earlier and many years 
post-service.  There was no mention of any leg or back 
symptoms in service or any repetitive trauma in service due 
to jumping from the wings of planes.  It is only after the 
veteran had applied for VA benefits that he attributed his 
problems to service.  In July 1998 the veteran did not tell 
the VA examiner about jumping from the wings of the airplanes 
in service, but said he noticed back pain while jogging 
during his second period of service.  He said he had constant 
pain in his back in 1957 and a disk problem was first noted 
in 1960.  It is not until December 2001 that the veteran 
attributed his back pain to jumping from the wings of 
airplanes in service.  

The only evidence which links a lower extremity or back 
disability, to include arthritis and degenerative disc 
disease of the lumbar spine, to the alleged in-service back 
trauma are the statements of the veteran.  A lay person is 
not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board has also considered the number of years since the 
veteran was separated from the service and the diagnosis of 
arthritis and disk disease of the lumbar spine and Charcot-
Marie-Tooth neuropathy involving the lower extremities.  
Evidence of a prolonged period without medical complaint can 
be considered, along with other factors concerning the 
veteran's health and medical treatment during and after 
military service when considering a claim for service 
connection.  Maxson v. Gober, 230 F.3d 1330 (2000).  

The absence of any findings or symptoms in the service 
medical records, and the veteran's inconsistent report of 
symptoms, do not provide a basis for obtaining a medical 
opinion to address the question of whether or not a current 
low back disability, to include arthritis and degenerative 
disk disease of the lumbar spine, or Charcot-Marie-Tooth 
neuropathy, is related to claimed in-service back trauma.  
Under these circumstances, any opinion obtained at this late 
date would be based on speculation.  

There is no evidence of a back injury during service, nor any 
medical evidence of a low back disability during or for many 
years after service, nor is there any competent evidence 
linking a current low back or lower extremity disorder to 
alleged in-service back trauma.  As the preponderance of the 
evidence is against the veteran's claim for service 
connection, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Service connection for residuals of a back injury, to include 
arthritis and degenerative disc disease of the lumbar spine, 
is denied.  



	                        
____________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



